COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 ELIZABETH BURNS,
                                                §
                        Appellant,                              No. 08-10-00194-CV
                                                §
 v.                                                                 Appeal from
                                                §
 CORONADO ENERGY E&P                                             79th District Court
 COMPANY, LLC.,                                 §
                                                            of Jim Wells County, Texas
                        Appellee.               §
                                                              (TC # 08-06-47106-CV)

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal. We grant the

motion and dismiss the appeal with prejudice. Costs are assessed against the party incurring them.

See TEX .R.APP.P. 42.1(d).



September 29, 2010
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.